Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:

input into a system

action from a user

detected action

emotional behavior

emotional profile

status of the user

a response to the status of the user

an emotional response

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A method comprising the steps of…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

monitoring at least one input into a system and detecting at least one action from a user;

identifying at least one detected action;

accessing a first machine readable memory location to retrieve at least one emotional behavior associated with the system, the at least one emotional behavior being based at least in part upon a system emotional profile associated with the system;

processing the at least one detected action in a computational machine using data from the system emotional profile to determine a status of the user; and

calculating a response to the status of the user, the response comprising an emotional response that is at least partly determined based on the status of the user and data contained in the system emotional profile,

wherein the computational machine comprises an emotion processing unit (EPU) configured to adopt the at least one emotional behavior by loading and executing the data contained in the system emotional profile.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional element”: 
	(1) A computational machine
	(2) An emotion processing unit (EPU)

	A “computational machine” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0077] FIG. 5 is an illustration of an exemplary method for registering cube 100, in accordance with an embodiment of the present invention. In the present embodiment, a user may turn on a cube 100 in a step 505. In some embodiments, user may turn on cube 100 by means of a power switch on cube 100 surface. In other embodiments, user may turn on cube 100 by remote means. In some embodiments, cube 100 may perform various animations at start-up. In the present embodiment, cube 100 operating system may activate in a step 510. In some embodiments, operating system may utilize multiple types of connecting technology, including, without limitation, Wi-Fi and Bluetooth. In the present embodiment, cube 100 operating system may directly load core application 410 in a step 515. Further, in the present embodiment, core application 410 may determine whether user may have access to any connecting technologies in a step 520. Still further, in the present embodiment, if user has access to at least one connecting technology, cube 100 may connect to server 205 in a step 525. In the present embodiment, server 205 may determine whether user is registered in a step 530. In some embodiments, each cube 100 may have a unique ID. In a non-limiting example, an EPU microcontroller in a cube 100 may have a unique ID to identify EPU's corresponding cube 100. In some embodiments, a user ID may be paired with a cube 100 ID. In many embodiments, server 205 may synchronize with external internet platforms. In a non-limiting example, a server 205 may utilize a user's Facebook login information as user's login information for accessing cube 100. In the present embodiment, if user is registered, user may login in a step 535. Further, in the present embodiment, user may activate machine-readable application on a computational machine in a step 540. In some embodiments, users may use any suitable computational machine, including, without limitation, smartphone, tablet, laptop, etc. In many embodiments, cube 100 may record various data to use in identifying and/or communicating with user. In a non-limiting example, cube 100 may record user's facial pattern and voice to be able to use these to identify user later. In some embodiments, server 205 may connect to various networks to uncover data about user. In a non-limiting example, server 205 may use localization data to determine location of cube 100. In the present embodiment, application may prompt user to select a connection type in a step 545. In some embodiments, users may select individual or multiple connection types. In the present embodiment, cube 100 and application may synchronize in a step 550. Further, in the present embodiment, server 205 may prompt user for login information. In some embodiments, login information may be related to an external internet platform, including, without limitation, Facebook, Twitter, etc. In some of these embodiments, server 205 may use user's login information to synchronize with external internet platforms. In a non-limiting example, server 205 may determine user's Facebook friend list, upload photos, etc. In some embodiments, each cube 100 may be paired with a unique identifier so that each cube 100 may have only one owner. In a non-limiting example, when a user buys a cube 100, user may receive a number which he may input to cube 100.

This “computational machine” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “emotion processing unit (EPU)” is described at a high level. Applicant’s Specification shows that Fig. 8 depicts the “EPU” as a single enigmatic block in a block diagram. Paragraph [0043] of the Specification recites:

[0043] Aspects of the present invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.

	Note that block diagrams, such as the claimed EPU, may be mere computer programs running on a general-purpose computer.
	Further, note that paragraph [0047] of the Specification recites:

[0047] It will be readily apparent that the various methods and algorithms described herein may be implemented by, e.g., appropriately programmed general purpose computers and computing devices. Typically a processor (e.g., a microprocessor) will receive instructions from a memory or like device, and execute those instructions, thereby performing a process defined by those instructions. Further, programs that implement such methods and algorithms may be stored and transmitted using a variety of known media.

This “emotion processing unit (EPU)” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional element”:
	(1) A computational machine
	(2) An emotion processing unit (EPU)

	A “computational machine” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0077] FIG. 5 is an illustration of an exemplary method for registering cube 100, in accordance with an embodiment of the present invention. In the present embodiment, a user may turn on a cube 100 in a step 505. In some embodiments, user may turn on cube 100 by means of a power switch on cube 100 surface. In other embodiments, user may turn on cube 100 by remote means. In some embodiments, cube 100 may perform various animations at start-up. In the present embodiment, cube 100 operating system may activate in a step 510. In some embodiments, operating system may utilize multiple types of connecting technology, including, without limitation, Wi-Fi and Bluetooth. In the present embodiment, cube 100 operating system may directly load core application 410 in a step 515. Further, in the present embodiment, core application 410 may determine whether user may have access to any connecting technologies in a step 520. Still further, in the present embodiment, if user has access to at least one connecting technology, cube 100 may connect to server 205 in a step 525. In the present embodiment, server 205 may determine whether user is registered in a step 530. In some embodiments, each cube 100 may have a unique ID. In a non-limiting example, an EPU microcontroller in a cube 100 may have a unique ID to identify EPU's corresponding cube 100. In some embodiments, a user ID may be paired with a cube 100 ID. In many embodiments, server 205 may synchronize with external internet platforms. In a non-limiting example, a server 205 may utilize a user's Facebook login information as user's login information for accessing cube 100. In the present embodiment, if user is registered, user may login in a step 535. Further, in the present embodiment, user may activate machine-readable application on a computational machine in a step 540. In some embodiments, users may use any suitable computational machine, including, without limitation, smartphone, tablet, laptop, etc. In many embodiments, cube 100 may record various data to use in identifying and/or communicating with user. In a non-limiting example, cube 100 may record user's facial pattern and voice to be able to use these to identify user later. In some embodiments, server 205 may connect to various networks to uncover data about user. In a non-limiting example, server 205 may use localization data to determine location of cube 100. In the present embodiment, application may prompt user to select a connection type in a step 545. In some embodiments, users may select individual or multiple connection types. In the present embodiment, cube 100 and application may synchronize in a step 550. Further, in the present embodiment, server 205 may prompt user for login information. In some embodiments, login information may be related to an external internet platform, including, without limitation, Facebook, Twitter, etc. In some of these embodiments, server 205 may use user's login information to synchronize with external internet platforms. In a non-limiting example, server 205 may determine user's Facebook friend list, upload photos, etc. In some embodiments, each cube 100 may be paired with a unique identifier so that each cube 100 may have only one owner. In a non-limiting example, when a user buys a cube 100, user may receive a number which he may input to cube 100.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “emotion processing unit (EPU)” is described at a high level. Applicant’s Specification shows that Fig. 8 depicts the “EPU” as a single enigmatic block in a block diagram. Paragraph [0043] of the Specification recites:

[0043] Aspects of the present invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.

	Note that block diagrams, such as the claimed EPU, may be mere computer programs running on a general-purpose computer.
	Further, note that paragraph [0047] of the Specification recites:

[0047] It will be readily apparent that the various methods and algorithms described herein may be implemented by, e.g., appropriately programmed general purpose computers and computing devices. Typically a processor (e.g., a microprocessor) will receive instructions from a memory or like device, and execute those instructions, thereby performing a process defined by those instructions. Further, programs that implement such methods and algorithms may be stored and transmitted using a variety of known media.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

generating a user emotional profile having emotional profile related information at least partially associated with the user; and 

processing the at least one detected action further using data from the user emotional profile to determine the status of the user.

	Applicant’s Claim 2 merely teaches user detected action. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

the response further comprises visually displaying one or more emotions.

	Applicant’s Claim 3 merely teaches visually displaying one or more emotions. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

the step of generating experiential emotional memories based at least in part upon user monitoring, the status of the user, and/or the at least one detected action from the user, the experiential emotional memories being stored into a second computer readable storage location.

	Applicant’s Claim 4 merely teaches experiential emotional memories. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

wherein monitoring the at least one input comprises the step of using pitch and harmonics of the user's voice to infer an emotional assessment of the user.

	Applicant’s Claim 5 merely teaches using pitch and harmonics of the voice to infer an emotional assessment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

wherein monitoring of the at least one input comprises performing facial recognition.

	Applicant’s Claim 6 merely teaches facial recognition. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

wherein monitoring of the at least one input comprises performing voice recognition.

	Applicant’s Claim 7 merely teaches voice recognition. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

wherein monitoring of the at least one input comprises performing bio sensor detection.

	Applicant’s Claim 8 merely teaches bio sensor detection. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A system comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 9 that recite abstract ideas?

	YES. The following limitations in Claim 9 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

at least one sensor unit, the at least one sensor unit being configured for detecting an action from a user;

a first computer readable storage location configured to store at least one emotional behavior associated with the system; and

a processing unit in communication with the at least one sensor and the first computer readable storage location, the processing unit being configured for:

identifying at least one detected action and responding to the at least one detected action, the responding being at least partially based upon using emotional behavior related data from the first computer readable storage location to determine a status of the user and calculating a response to the status of the user, the response at least in part being based upon the status of the user and emotional behavior related data contained in the first computer readable storage location,

wherein the processing unit comprises an emotion processing unit (EPU) is configured to adopt the at least one emotional behavior by loading and executing the emotional behavior related data contained in the first computer readable storage location.


Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional element”: 
	(1) sensor unit
	(2) computer readable storage location
	(3) processing unit
	(4) An emotion processing unit (EPU)

	A “sensor unit” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0087] FIG. 8 is an illustration of an exemplary emotion processing unit and associated internal systems, in accordance with an embodiment of the present invention. In the present embodiment, emotion processing unit (EPU) 840 may communicate bi-directionally with internal systems, including, without limitation: facial emotion detection 805; text emotion detection 810; voice emotion detection 815; and bio sensor emotion detector 820. The internal systems receive inputs from various sensors that are observing a user's reactions and inputs to cube 100. Detected emotions from the internal systems may be transferred to EPU 840. EPU 840 may receive access and receive vEPG from experienced data history from user database 835 and EPG of the AI emotional database 825. In some embodiments, these databases are maintained within cube 100. In some embodiments these databases accessed from an external server. EPU 840 may use detected emotions from one or more of the internal systems along with data from the databases to calculate an appropriate response in substantially real-time. The calculated response may be communicated to other systems within cube 100 and/or external systems. In many embodiments, EPU 840 may algorithms and/or models to process the detected emotions using at least two of the primary human emotions. As a non-limiting example, the primary human emotions may include, but not limited to, faith, trust, confident, tense, fear, terrify, distract, surprise, amaze, pensive, sad, depress, bored, disgust, hate, annoyed, anger, rage, excite, great high, harmony, happy, ecstasy, love, submit, awe, refuse, regret, contempt, aggressive, optimist, etc. In some embodiments, EPU 840 may calculate the user emotion level (EPG). In some embodiments, EPU 840 may calculate the AI emotion level (EPG). In some embodiments, EPU 840 may calculate the user and AI emotion level (EPG). In some embodiments, the databases are updated/modified with the calculated responses and/or emotion levels. In many embodiments, the AI does not simply respond based on the user emotional profile but on its own profile that the AI will create based on all its experience (emotional machine learning). The AI will develop its own sensibility and all emotional inputs will in real-time affect and modify its emotional status and EPG.

This “sensor unit” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computer readable storage location” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0064] Embodiments within the scope of the present disclosure may also include tangible and/or non-transitory computer-readable storage media for carrying or having computer-executable instructions or data structures stored thereon. Such non-transitory computer-readable storage media can be any available media that can be accessed by a general purpose or special purpose computer, including the functional design of any special purpose processor as discussed above. By way of example, and not limitation, such non-transitory computer-readable media can include RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code means in the form of computer-executable instructions, data structures, or processor chip design. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or combination thereof) to a computer, the computer properly views the connection as a computer-readable medium. Thus, any such connection is properly termed a computer-readable medium. Combinations of the above should also be included within the scope of the computer-readable media.

This “computer readable storage location” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processing unit” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0077] FIG. 5 is an illustration of an exemplary method for registering cube 100, in accordance with an embodiment of the present invention. In the present embodiment, a user may turn on a cube 100 in a step 505. In some embodiments, user may turn on cube 100 by means of a power switch on cube 100 surface. In other embodiments, user may turn on cube 100 by remote means. In some embodiments, cube 100 may perform various animations at start-up. In the present embodiment, cube 100 operating system may activate in a step 510. In some embodiments, operating system may utilize multiple types of connecting technology, including, without limitation, Wi-Fi and Bluetooth. In the present embodiment, cube 100 operating system may directly load core application 410 in a step 515. Further, in the present embodiment, core application 410 may determine whether user may have access to any connecting technologies in a step 520. Still further, in the present embodiment, if user has access to at least one connecting technology, cube 100 may connect to server 205 in a step 525. In the present embodiment, server 205 may determine whether user is registered in a step 530. In some embodiments, each cube 100 may have a unique ID. In a non-limiting example, an EPU microcontroller in a cube 100 may have a unique ID to identify EPU's corresponding cube 100. In some embodiments, a user ID may be paired with a cube 100 ID. In many embodiments, server 205 may synchronize with external internet platforms. In a non-limiting example, a server 205 may utilize a user's Facebook login information as user's login information for accessing cube 100. In the present embodiment, if user is registered, user may login in a step 535. Further, in the present embodiment, user may activate machine-readable application on a computational machine in a step 540. In some embodiments, users may use any suitable computational machine, including, without limitation, smartphone, tablet, laptop, etc. In many embodiments, cube 100 may record various data to use in identifying and/or communicating with user. In a non-limiting example, cube 100 may record user's facial pattern and voice to be able to use these to identify user later. In some embodiments, server 205 may connect to various networks to uncover data about user. In a non-limiting example, server 205 may use localization data to determine location of cube 100. In the present embodiment, application may prompt user to select a connection type in a step 545. In some embodiments, users may select individual or multiple connection types. In the present embodiment, cube 100 and application may synchronize in a step 550. Further, in the present embodiment, server 205 may prompt user for login information. In some embodiments, login information may be related to an external internet platform, including, without limitation, Facebook, Twitter, etc. In some of these embodiments, server 205 may use user's login information to synchronize with external internet platforms. In a non-limiting example, server 205 may determine user's Facebook friend list, upload photos, etc. In some embodiments, each cube 100 may be paired with a unique identifier so that each cube 100 may have only one owner. In a non-limiting example, when a user buys a cube 100, user may receive a number which he may input to cube 100.

This “processing unit” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “emotion processing unit (EPU)” is described at a high level. Applicant’s Specification shows that Fig. 8 depicts the “EPU” as a single enigmatic block in a block diagram. Paragraph [0043] of the Specification recites:

[0043] Aspects of the present invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.

	Note that block diagrams, such as the claimed EPU, may be mere computer programs running on a general-purpose computer.
	Further, note that paragraph [0047] of the Specification recites:

[0047] It will be readily apparent that the various methods and algorithms described herein may be implemented by, e.g., appropriately programmed general purpose computers and computing devices. Typically a processor (e.g., a microprocessor) will receive instructions from a memory or like device, and execute those instructions, thereby performing a process defined by those instructions. Further, programs that implement such methods and algorithms may be stored and transmitted using a variety of known media.

This “emotion processing unit (EPU)” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional element”: 
	(1) sensor unit
	(2) computer readable storage location
	(3) processing unit
	(4) An emotion processing unit (EPU)

	A “sensor unit” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0087] FIG. 8 is an illustration of an exemplary emotion processing unit and associated internal systems, in accordance with an embodiment of the present invention. In the present embodiment, emotion processing unit (EPU) 840 may communicate bi-directionally with internal systems, including, without limitation: facial emotion detection 805; text emotion detection 810; voice emotion detection 815; and bio sensor emotion detector 820. The internal systems receive inputs from various sensors that are observing a user's reactions and inputs to cube 100. Detected emotions from the internal systems may be transferred to EPU 840. EPU 840 may receive access and receive vEPG from experienced data history from user database 835 and EPG of the AI emotional database 825. In some embodiments, these databases are maintained within cube 100. In some embodiments these databases accessed from an external server. EPU 840 may use detected emotions from one or more of the internal systems along with data from the databases to calculate an appropriate response in substantially real-time. The calculated response may be communicated to other systems within cube 100 and/or external systems. In many embodiments, EPU 840 may algorithms and/or models to process the detected emotions using at least two of the primary human emotions. As a non-limiting example, the primary human emotions may include, but not limited to, faith, trust, confident, tense, fear, terrify, distract, surprise, amaze, pensive, sad, depress, bored, disgust, hate, annoyed, anger, rage, excite, great high, harmony, happy, ecstasy, love, submit, awe, refuse, regret, contempt, aggressive, optimist, etc. In some embodiments, EPU 840 may calculate the user emotion level (EPG). In some embodiments, EPU 840 may calculate the AI emotion level (EPG). In some embodiments, EPU 840 may calculate the user and AI emotion level (EPG). In some embodiments, the databases are updated/modified with the calculated responses and/or emotion levels. In many embodiments, the AI does not simply respond based on the user emotional profile but on its own profile that the AI will create based on all its experience (emotional machine learning). The AI will develop its own sensibility and all emotional inputs will in real-time affect and modify its emotional status and EPG.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computer readable storage location” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0064] Embodiments within the scope of the present disclosure may also include tangible and/or non-transitory computer-readable storage media for carrying or having computer-executable instructions or data structures stored thereon. Such non-transitory computer-readable storage media can be any available media that can be accessed by a general purpose or special purpose computer, including the functional design of any special purpose processor as discussed above. By way of example, and not limitation, such non-transitory computer-readable media can include RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code means in the form of computer-executable instructions, data structures, or processor chip design. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or combination thereof) to a computer, the computer properly views the connection as a computer-readable medium. Thus, any such connection is properly termed a computer-readable medium. Combinations of the above should also be included within the scope of the computer-readable media.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processing unit” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0077] FIG. 5 is an illustration of an exemplary method for registering cube 100, in accordance with an embodiment of the present invention. In the present embodiment, a user may turn on a cube 100 in a step 505. In some embodiments, user may turn on cube 100 by means of a power switch on cube 100 surface. In other embodiments, user may turn on cube 100 by remote means. In some embodiments, cube 100 may perform various animations at start-up. In the present embodiment, cube 100 operating system may activate in a step 510. In some embodiments, operating system may utilize multiple types of connecting technology, including, without limitation, Wi-Fi and Bluetooth. In the present embodiment, cube 100 operating system may directly load core application 410 in a step 515. Further, in the present embodiment, core application 410 may determine whether user may have access to any connecting technologies in a step 520. Still further, in the present embodiment, if user has access to at least one connecting technology, cube 100 may connect to server 205 in a step 525. In the present embodiment, server 205 may determine whether user is registered in a step 530. In some embodiments, each cube 100 may have a unique ID. In a non-limiting example, an EPU microcontroller in a cube 100 may have a unique ID to identify EPU's corresponding cube 100. In some embodiments, a user ID may be paired with a cube 100 ID. In many embodiments, server 205 may synchronize with external internet platforms. In a non-limiting example, a server 205 may utilize a user's Facebook login information as user's login information for accessing cube 100. In the present embodiment, if user is registered, user may login in a step 535. Further, in the present embodiment, user may activate machine-readable application on a computational machine in a step 540. In some embodiments, users may use any suitable computational machine, including, without limitation, smartphone, tablet, laptop, etc. In many embodiments, cube 100 may record various data to use in identifying and/or communicating with user. In a non-limiting example, cube 100 may record user's facial pattern and voice to be able to use these to identify user later. In some embodiments, server 205 may connect to various networks to uncover data about user. In a non-limiting example, server 205 may use localization data to determine location of cube 100. In the present embodiment, application may prompt user to select a connection type in a step 545. In some embodiments, users may select individual or multiple connection types. In the present embodiment, cube 100 and application may synchronize in a step 550. Further, in the present embodiment, server 205 may prompt user for login information. In some embodiments, login information may be related to an external internet platform, including, without limitation, Facebook, Twitter, etc. In some of these embodiments, server 205 may use user's login information to synchronize with external internet platforms. In a non-limiting example, server 205 may determine user's Facebook friend list, upload photos, etc. In some embodiments, each cube 100 may be paired with a unique identifier so that each cube 100 may have only one owner. In a non-limiting example, when a user buys a cube 100, user may receive a number which he may input to cube 100.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “emotion processing unit (EPU)” is described at a high level. Applicant’s Specification shows that Fig. 8 depicts the “EPU” as a single enigmatic block in a block diagram. Paragraph [0043] of the Specification recites:

[0043] Aspects of the present invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.

	Note that block diagrams, such as the claimed EPU, may be mere computer programs running on a general-purpose computer.
	Further, note that paragraph [0047] of the Specification recites:

[0047] It will be readily apparent that the various methods and algorithms described herein may be implemented by, e.g., appropriately programmed general purpose computers and computing devices. Typically a processor (e.g., a microprocessor) will receive instructions from a memory or like device, and execute those instructions, thereby performing a process defined by those instructions. Further, programs that implement such methods and algorithms may be stored and transmitted using a variety of known media.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

processing the at least one detected action further using data from the user emotional profile to determine the status of the user.

	Applicant’s Claim 10 merely teaches a detected action and a response. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

wherein the processing unit is further configured for storing the status of the user and the response in the system emotional profile and updating the second computer readable storage location, wherein the at least one sensor unit further comprises a facial recognition unit, a voice recognition unit, and a bio sensor detection unit, wherein the response comprises a visual display of one or more emotions, control data for one or more devices, and a communication with one or more computational devices.

	Applicant’s Claim 11 merely teaches status of the user and a response. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A non-transitory computer-readable storage medium…” Therefore, it is a “computer-readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 12 that recite abstract ideas?

	YES. The following limitations in Claim 12 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

monitoring inputs, into a system, for detected actions from a user;

identifying at least one detected action;

accessing a first computer readable storage location associated with the user, the first computer readable storage location at least configured for storage of emotional profiles of the user;

accessing a second computer readable storage location associated with the system, the second computer readable storage location at least configured for storage of emotional profiles of the system;

processing the at least one detected action in a computational machine using data from the first computer readable storage location to determine a status of the user; and

calculating a response to the status of the user, the response at least in part being determined by the status of the user and data contained in the second computer readable storage locations

wherein the computational machine comprises an emotion processing unit (EPU) is configured to adopt at least one emotional behavior associated with the system by loading and executing the data contained in the second computer readable storage location.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) computer readable storage location
	(2) processing unit
	(3) An emotion processing unit (EPU)

	A “computer readable storage location” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0064] Embodiments within the scope of the present disclosure may also include tangible and/or non-transitory computer-readable storage media for carrying or having computer-executable instructions or data structures stored thereon. Such non-transitory computer-readable storage media can be any available media that can be accessed by a general purpose or special purpose computer, including the functional design of any special purpose processor as discussed above. By way of example, and not limitation, such non-transitory computer-readable media can include RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code means in the form of computer-executable instructions, data structures, or processor chip design. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or combination thereof) to a computer, the computer properly views the connection as a computer-readable medium. Thus, any such connection is properly termed a computer-readable medium. Combinations of the above should also be included within the scope of the computer-readable media.

This “computer readable storage location” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processing unit” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0077] FIG. 5 is an illustration of an exemplary method for registering cube 100, in accordance with an embodiment of the present invention. In the present embodiment, a user may turn on a cube 100 in a step 505. In some embodiments, user may turn on cube 100 by means of a power switch on cube 100 surface. In other embodiments, user may turn on cube 100 by remote means. In some embodiments, cube 100 may perform various animations at start-up. In the present embodiment, cube 100 operating system may activate in a step 510. In some embodiments, operating system may utilize multiple types of connecting technology, including, without limitation, Wi-Fi and Bluetooth. In the present embodiment, cube 100 operating system may directly load core application 410 in a step 515. Further, in the present embodiment, core application 410 may determine whether user may have access to any connecting technologies in a step 520. Still further, in the present embodiment, if user has access to at least one connecting technology, cube 100 may connect to server 205 in a step 525. In the present embodiment, server 205 may determine whether user is registered in a step 530. In some embodiments, each cube 100 may have a unique ID. In a non-limiting example, an EPU microcontroller in a cube 100 may have a unique ID to identify EPU's corresponding cube 100. In some embodiments, a user ID may be paired with a cube 100 ID. In many embodiments, server 205 may synchronize with external internet platforms. In a non-limiting example, a server 205 may utilize a user's Facebook login information as user's login information for accessing cube 100. In the present embodiment, if user is registered, user may login in a step 535. Further, in the present embodiment, user may activate machine-readable application on a computational machine in a step 540. In some embodiments, users may use any suitable computational machine, including, without limitation, smartphone, tablet, laptop, etc. In many embodiments, cube 100 may record various data to use in identifying and/or communicating with user. In a non-limiting example, cube 100 may record user's facial pattern and voice to be able to use these to identify user later. In some embodiments, server 205 may connect to various networks to uncover data about user. In a non-limiting example, server 205 may use localization data to determine location of cube 100. In the present embodiment, application may prompt user to select a connection type in a step 545. In some embodiments, users may select individual or multiple connection types. In the present embodiment, cube 100 and application may synchronize in a step 550. Further, in the present embodiment, server 205 may prompt user for login information. In some embodiments, login information may be related to an external internet platform, including, without limitation, Facebook, Twitter, etc. In some of these embodiments, server 205 may use user's login information to synchronize with external internet platforms. In a non-limiting example, server 205 may determine user's Facebook friend list, upload photos, etc. In some embodiments, each cube 100 may be paired with a unique identifier so that each cube 100 may have only one owner. In a non-limiting example, when a user buys a cube 100, user may receive a number which he may input to cube 100.

This “processing unit” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “emotion processing unit (EPU)” is described at a high level. Applicant’s Specification shows that Fig. 8 depicts the “EPU” as a single enigmatic block in a block diagram. Paragraph [0043] of the Specification recites:

[0043] Aspects of the present invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.

	Note that block diagrams, such as the claimed EPU, may be mere computer programs running on a general-purpose computer.
	Further, note that paragraph [0047] of the Specification recites:

[0047] It will be readily apparent that the various methods and algorithms described herein may be implemented by, e.g., appropriately programmed general purpose computers and computing devices. Typically a processor (e.g., a microprocessor) will receive instructions from a memory or like device, and execute those instructions, thereby performing a process defined by those instructions. Further, programs that implement such methods and algorithms may be stored and transmitted using a variety of known media.

This “emotion processing unit (EPU)” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional element”: 
	(1) computer readable storage location
	(2) processing unit
	(3) An emotion processing unit (EPU)

	A “computer readable storage location” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0064] Embodiments within the scope of the present disclosure may also include tangible and/or non-transitory computer-readable storage media for carrying or having computer-executable instructions or data structures stored thereon. Such non-transitory computer-readable storage media can be any available media that can be accessed by a general purpose or special purpose computer, including the functional design of any special purpose processor as discussed above. By way of example, and not limitation, such non-transitory computer-readable media can include RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code means in the form of computer-executable instructions, data structures, or processor chip design. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or combination thereof) to a computer, the computer properly views the connection as a computer-readable medium. Thus, any such connection is properly termed a computer-readable medium. Combinations of the above should also be included within the scope of the computer-readable media.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processing unit” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0077] FIG. 5 is an illustration of an exemplary method for registering cube 100, in accordance with an embodiment of the present invention. In the present embodiment, a user may turn on a cube 100 in a step 505. In some embodiments, user may turn on cube 100 by means of a power switch on cube 100 surface. In other embodiments, user may turn on cube 100 by remote means. In some embodiments, cube 100 may perform various animations at start-up. In the present embodiment, cube 100 operating system may activate in a step 510. In some embodiments, operating system may utilize multiple types of connecting technology, including, without limitation, Wi-Fi and Bluetooth. In the present embodiment, cube 100 operating system may directly load core application 410 in a step 515. Further, in the present embodiment, core application 410 may determine whether user may have access to any connecting technologies in a step 520. Still further, in the present embodiment, if user has access to at least one connecting technology, cube 100 may connect to server 205 in a step 525. In the present embodiment, server 205 may determine whether user is registered in a step 530. In some embodiments, each cube 100 may have a unique ID. In a non-limiting example, an EPU microcontroller in a cube 100 may have a unique ID to identify EPU's corresponding cube 100. In some embodiments, a user ID may be paired with a cube 100 ID. In many embodiments, server 205 may synchronize with external internet platforms. In a non-limiting example, a server 205 may utilize a user's Facebook login information as user's login information for accessing cube 100. In the present embodiment, if user is registered, user may login in a step 535. Further, in the present embodiment, user may activate machine-readable application on a computational machine in a step 540. In some embodiments, users may use any suitable computational machine, including, without limitation, smartphone, tablet, laptop, etc. In many embodiments, cube 100 may record various data to use in identifying and/or communicating with user. In a non-limiting example, cube 100 may record user's facial pattern and voice to be able to use these to identify user later. In some embodiments, server 205 may connect to various networks to uncover data about user. In a non-limiting example, server 205 may use localization data to determine location of cube 100. In the present embodiment, application may prompt user to select a connection type in a step 545. In some embodiments, users may select individual or multiple connection types. In the present embodiment, cube 100 and application may synchronize in a step 550. Further, in the present embodiment, server 205 may prompt user for login information. In some embodiments, login information may be related to an external internet platform, including, without limitation, Facebook, Twitter, etc. In some of these embodiments, server 205 may use user's login information to synchronize with external internet platforms. In a non-limiting example, server 205 may determine user's Facebook friend list, upload photos, etc. In some embodiments, each cube 100 may be paired with a unique identifier so that each cube 100 may have only one owner. In a non-limiting example, when a user buys a cube 100, user may receive a number which he may input to cube 100.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “emotion processing unit (EPU)” is described at a high level. Applicant’s Specification shows that Fig. 8 depicts the “EPU” as a single enigmatic block in a block diagram. Paragraph [0043] of the Specification recites:

[0043] Aspects of the present invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.

	Note that block diagrams, such as the claimed EPU, may be mere computer programs running on a general-purpose computer.
	Further, note that paragraph [0047] of the Specification recites:

[0047] It will be readily apparent that the various methods and algorithms described herein may be implemented by, e.g., appropriately programmed general purpose computers and computing devices. Typically a processor (e.g., a microprocessor) will receive instructions from a memory or like device, and execute those instructions, thereby performing a process defined by those instructions. Further, programs that implement such methods and algorithms may be stored and transmitted using a variety of known media.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

wherein the program instructs the one or more processors to further perform the step of storing the status of the user and the response in the second computer readable storage location.

	Applicant’s Claim 13 merely teaches status of the user. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

wherein the program instructs the one or more processors to further perform the step of updating the first computer readable storage location.

	Applicant’s Claim 14 merely teaches updating data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

wherein the response comprises a visual display of one or more emotions.

	Applicant’s Claim 15 merely teaches visual display of one or more emotions. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

wherein the response comprises control data for one or more devices.

	Applicant’s Claim 16 merely teaches control data for one or more devices. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

wherein the response comprises a communication with one or more computational devices.

	Applicant’s Claim 17 merely teaches a communication. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

wherein monitoring the inputs comprises performing facial recognition.

	Applicant’s Claim 18 merely teaches facial recognition. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

wherein monitoring the inputs comprises performing voice recognition.

	Applicant’s Claim 19 merely teaches voice recognition. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

wherein monitoring the inputs comprises performing bio sensor detection.

	Applicant’s Claim 20 merely teaches bio sensor detection. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-3 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marpaung, Toward Building A Social Robot With An Emotion-based Internal Control, Masters Thesis, University of Central Florida, 2004, pp. 1-180, in its entirety. Specifically:

Claim 1
           Claim 1's ''monitoring at least one input into a system and detecting at least one action from a user;'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:


A computational model of emotion has been developed in Kismet, a robotic face with some degree of intelligence, built at the Media Laboratory at the Massachusetts Institute of Technology (Breazeal, 2003). Kismet, shown in Figure 4, interacts with its caretakers by perceiving a variety of inputs from its visual and auditory channels and gives feedback through its gaze direction, facial expressions (Figure 5), body posture, and vocal babbles.

           Claim 1's ''identifying at least one detected action;'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 1's ''accessing a first machine readable memory location to retrieve at least one emotional behavior associated with the system, the at least one emotional behavior being based at least in part upon a system emotional profile associated with the system;'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 1's ''processing the at least one detected action in a computational machine using data from the system emotional profile to determine a status of the user; and'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 1's ''calculating a response to the status of the user, the response comprising an emotional response that is at least partly determined based on the status of the user and data contained in the system emotional profile'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 1's ''wherein the computational machine comprises an emotion processing unit (EPU) configured to adopt the at least one emotional behavior by loading and executing the data contained in the system emotional profile'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

Claim 2
           Claim 2's ''generating a user emotional profile having emotional profile related information at least partially associated with the user;'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 2's ''processing the at least one detected action further using data from the user emotional profile to determine the status of the user'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

Claim 3
           Claim 3's ''The method as recited in claim 1, in which the response further comprises visually displaying one or more emotions.” is anticipated by Marpaung, page 17, first full paragraph, where it recites:

Kismet and Petra are similar in that they both are able to display their emotion-like states through their facial expressions. They are also developed in order to learn social interactions between the users and the robots. Currently, Kismet has six basic emotions, formulated by Ekman’s Facial Action Coding Systems (FACS)6 (Ekman and Friesen, 1978)—anger, disgust, fear, joy, sorrow, and surprise. Petra also has five basic emotions, also based on Ekman’s FACS—happiness, surprise, fear, sad, and anger.

Claim 6
           Claim 6's ''The method of claim 1, wherein monitoring of the at least one input comprises performing facial recognition'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

Claim 7
           Claim 7's ''The method of claim 1, wherein monitoring the at least one input comprises performing voice recognition.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 8
           Claim 8's ''The method of claim 1, wherein monitoring the at least one input comprises performing bio sensor detection.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 9
           Claim 9's ''at least one sensor unit, the at least one sensor unit being configured for detecting an action from a user;'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

           Claim 9's ''a first computer readable storage location configured to store at least one emotional behavior associated with the system; and'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 9's ''identifying at least one detected action and responding to the at least one detected action, the responding being at least partially based upon using emotional behavior related data from the first computer readable storage location to determine a status of the user and calculating a response to the status of the user, the response at least in part being based upon the status of the user and emotional behavior related data contained in the first computer readable storage location.'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 9's ''wherein the processing unit comprises an emotion processing unit (EPU) is configured to adopt the at least one emotional behavior by loading and executing the emotional behavior related data contained in the first computer readable storage location'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

Claim 10
           Claim 10's ''processing the at least one detected action further using data from the user emotional profile to determine the status of the user'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

Claim 11
           Claim 11's ''The system of claim 10, wherein the processing unit is further configured for storing the status of the user and the response in the system emotional profile and updating the second computer readable storage location, wherein the at least one sensor unit further comprises a facial recognition unit, a voice recognition unit, and a bio sensor detection unit, wherein the response comprises a visual display of one or more emotions, control data for one or more devices, and a communication with one or more computational devices.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

	Further, it is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 12
           Claim 12's ''monitoring inputs, into a system, for detected actions from a user;'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:


A computational model of emotion has been developed in Kismet, a robotic face with some degree of intelligence, built at the Media Laboratory at the Massachusetts Institute of Technology (Breazeal, 2003). Kismet, shown in Figure 4, interacts with its caretakers by perceiving a variety of inputs from its visual and auditory channels and gives feedback through its gaze direction, facial expressions (Figure 5), body posture, and vocal babbles.

           Claim 12's ''identifying at least one detected action;'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 12's ''accessing a first computer readable storage location associated with the user, the first computer readable storage location at least configured for storage of emotional profiles of the user;'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 12's ''accessing a second computer readable storage location associated with the system, the second computer readable storage location at least configured for storage of emotional profiles of the system;'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 12's ''processing the at least one detected action in a computational machine using data from the first computer readable storage location to determine a status of the user'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 12's ''calculating a response to the status of the user, the response at least in part being determined by the status of the user and data contained in the second computer readable storage location'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

           Claim 12's ''wherein the computational machine comprises an emotion processing unit (EPU) is configured to adopt at least one emotional behavior associated with the system by loading and executing the data contained in the second computer readable storage location'' is anticipated by Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

Claim 13
           Claim 13's ''wherein the program instructs the one or more processors to further perform the step of storing the status of the user and the response in the second computer readable storage location.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

	Further, it is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 14
           Claim 14's ''The non-transitory computer-readable storage medium of claim 13, wherein the program instructs the one or more processors to further perform the step of updating the first computer readable storage location.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

	Further, it is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 15
           Claim 15's ''The non-transitory computer-readable storage medium of claim 12, wherein the response comprises a visual display of one or more emotions.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

	Further, it is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 16
           Claim 16's ''The non-transitory computer-readable storage medium of claim 12, wherein the response comprises control data for one or more devices.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

	Further, it is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 17
           Claim 17's ''The non-transitory computer-readable storage medium of claim 12, wherein the response comprises a communication with one or more computational devices.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

	Further, it is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 18
           Claim 18's ''The non-transitory computer-readable storage medium of claim 12, wherein monitoring the inputs comprises performing facial recognition.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner.

Claim 19
           Claim 19's ''The non-transitory computer-readable storage medium of claim 12, wherein monitoring the inputs comprises performing voice recognition.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Claim 20
           Claim 20's ''The non-transitory computer-readable storage medium of claim 12, wherein monitoring the inputs comprises performing bio sensor detection.'' is anticipated by Marpaung, page 13, last partial paragraph, where it recites:

To interact with users, Kismet has five different subsystems: perception, motivation, attention, behavior, and motor (Breazeal, 2000). The perception system handles Kismet’s vision, which is capable of perceiving motion and can recognize faces in some simple manner. It extracts sensor-based features from the outside world and encapsulates these features into percepts of social stimuli such as faces, voices, as well as salient non-social stimuli, such as...

Response to Arguments
	Applicant's arguments filed 15 SEP 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Response to Rejection under 35 U.S.C. §101

Applicant has amended independent Claim 1 to recite “wherein the computational machine comprises an emotion processing unit (EPU) configured to adopt the at least one emotional behavior by loading and executing the data contained in the system emotional profile.” Independent Claims 9 and 12 have been amended to recite similar limitations. Support for these amendments can be found, at least, at paragraphs [0085] and [0087] and FIGS. 7 and 8. Applicant respectfully submits that the claim amendments overcome the Section 101 rejection of the Office Action since the claims now recite special-purpose hardware that can be specially programmed to imbue an emotional state to such hardware. Accordingly, independent Claims 1, 9, and 12 and their associated dependent claims are directed to patent-eligible subject matter.

	Applicant is free to be his own lexicographer. MPEP 2173.05(a)(III) recites:

III. TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION 

Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.

	Though Applicant argues that the claimed “emotion processing unit (EPU)” is special purpose hardware, no such description of structure is detailed in the written description. Applicant has failed to fully specify in the written description whether an “EPU” is even software or hardware. Nothing in the Specification shows that the argued “EPU” is constructed of properly detailed special purpose hardware of any sort. At most, paragraph [0087] recites the following regarding the construction of the newly claimed “EPU”:

[0087] FIG. 8 is an illustration of an exemplary emotion processing unit and associated internal systems, in accordance with an embodiment of the present invention. In the present embodiment, emotion processing unit (EPU) 840 may communicate bi-directionally with internal systems, including, without limitation: facial emotion detection 805; text emotion detection 810; voice emotion detection 815; and bio sensor emotion detector 820. The internal systems receive inputs from various sensors that are observing a user's reactions and inputs to cube 100. Detected emotions from the internal systems may be transferred to EPU 840. EPU 840 may receive access and receive vEPG from experienced data history from user database 835 and EPG of the AI emotional database 825. In some embodiments, these databases are maintained within cube 100. In some embodiments these databases accessed from an external server. EPU 840 may use detected emotions from one or more of the internal systems along with data from the databases to calculate an appropriate response in substantially real-time. The calculated response may be communicated to other systems within cube 100 and/or external systems. In many embodiments, EPU 840 may algorithms and/or models to process the detected emotions using at least two of the primary human emotions. As a non-limiting example, the primary human emotions may include, but not limited to, faith, trust, confident, tense, fear, terrify, distract, surprise, amaze, pensive, sad, depress, bored, disgust, hate, annoyed, anger, rage, excite, great high, harmony, happy, ecstasy, love, submit, awe, refuse, regret, contempt, aggressive, optimist, etc. In some embodiments, EPU 840 may calculate the user emotion level (EPG). In some embodiments, EPU 840 may calculate the AI emotion level (EPG). In some embodiments, EPU 840 may calculate the user and AI emotion level (EPG). In some embodiments, the databases are updated/modified with the calculated responses and/or emotion levels. In many embodiments, the AI does not simply respond based on the user emotional profile but on its own profile that the AI will create based on all its experience (emotional machine learning). The AI will develop its own sensibility and all emotional inputs will in real-time affect and modify its emotional status and EPG.

	Note that the key sentence in that paragraph recites:

“In many embodiments, EPU 840 may [be] algorithms and/or models to process the detected emotions using at least two of the primary human emotions.”

Note that Applicant seems to have intended, but failed to use the word “be” to define the “EPU”. Therefore, in the broadest reasonable interpretation of the term, the “EPU” is not defined to be a “special purpose machine” in the Specification. Nor is it defined to be “special purpose” in the claim itself.
	Note that Fig. 8 depicts the “EPU” as a single enigmatic block in a block diagram. Paragraph [0043] of the Specification recites:

[0043] Aspects of the present invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.

	Note that block diagrams, such as the claimed EPU, may be mere computer programs running on a general-purpose computer.
	Further, note that paragraph [0047] of the Specification recites:

[0047] It will be readily apparent that the various methods and algorithms described herein may be implemented by, e.g., appropriately programmed general purpose computers and computing devices. Typically a processor (e.g., a microprocessor) will receive instructions from a memory or like device, and execute those instructions, thereby performing a process defined by those instructions. Further, programs that implement such methods and algorithms may be stored and transmitted using a variety of known media.

	Therefore, by a preponderance of the evidence, the argued and claimed “EPU” is not defined anywhere in the written description as a “special purpose machine”. There are paragraphs that do suggest it may be mere computer steps running on a general-purpose computer.
	Applicant’s arguments are unpersuasive.
	The rejections stand.

Argument 2
Response to Rejection under 35 U.S.C. §102

Applicant respectfully submits that the cited article by Marpaung fails to disclose, teach, or suggest all of the limitations of amended independent Claims 1, 9, and 12 and their associated dependent claims. Independent Claim 1 recites the step of: processing the at least one detected action in a computational machine using data from the system emotional profile to determine a status of the user. Similar limitations are recited in independent Claims 9 and 12. Marpaung fails to disclose, teach, or suggest such features.

The Office Action cites the 2nd paragraph on page 16 of Marpaung as allegedly disclosing this feature. See Office Action, p. 46. Marpaung discloses a robotic face (Kismet), which interacts with users by receiving a variety of visual and auditory inputs and providing feedback through gaze direction, facial expressions, body posture, and vocal babbles, and the Kismet robot includes a perception system that extracts sensor-based features, such as faces, voices, brightly colored objects, loud noises, and large motions which can influence behavior, motivation, and motor processes. See Section 2.2.1 on page 13 of Marpaung. Inputs from the perception system are passed to the behavior system, which determines if the inputs can influence an emotion system of the Kismet robot by tagging the inputs with somatic marker tags, which are then passed to an emotion elicitor stage, which calculates an emotion level of each emotion of the robot. See 2nd paragraph on page 16 of Marpaung. In other words, the Kismet robot evaluates the inputs to determine an effect on the emotional state of the robot. However, to the extent that the Kimset robot evaluates inputs from the perception system, the Kimset robot does not appear evaluate an emotional, or other, state of the user. Accordingly, the cited portion of Marpaung does not appear to disclose, teach, or suggest “processing the at least one detected action in a computational machine using data from the system emotional profile to determine a status of the user,” as recited by independent Claim 1, and as similarly recited by independent Claims 9 and 12.

	Note that Applicant claims the following:

…processing the at least one detected action in a computational machine using data from the system emotional profile to determine a status of the user…

	Note that Marpaung, page 16, last full paragraph, where it recites:

When Kismet senses something from the outside world, the inputs are accepted, filtered by several extractors and encoded by releaser processes. In the encoding processes, releasers are evaluated and the results are set to their activation level. If the results are above certain thresholds, then the inputs are passed to their corresponding behavior processes in the behavior system and to the affective appraisal if they can influence its emotion system. In the affective appraisal stage, the inputs are tagged with somatic marker (SM) tags: an arousal tag (A) to specify how arousing the inputs are, a valence tag (V) to decide how (un) favorable the inputs are, and a stance tag (S) to decide how approachable the percepts are. After tagging the inputs, they are passed to the emotion elicitor stage that will be continued with the calculation of the activation level of each emotion process. This activation level produces the end result of emotion, which is also mapped in the affect space (arousal-valence-stance) that is then sent to the motor system.

	Applicant’s argument ignored the highlighted phrase “affective appraisal stage”. Note that “affective”, as opposed to “effective”, pertains to emotional inputs into the system from its surroundings. Specifically, environmental entities such as humans that can communicate emotions. The “appraisal” portion of that phrase is an evaluative determining process. All aspects of what Applicant claims and argues are clearly in the prior art.
	Applicant’s arguments are unpersuasive.
	The rejections stand.

Argument 3
Further, Applicant respectfully submits that Marpaung fails to disclose, teach, or suggest “wherein the computational machine comprises an emotion processing unit (EPU) configured to adopt the at least one emotional behavior by loading and executing the data contained in the system emotional profile,” as recited by independent Claim 1, and as similarly recited by independent Claims 9 and 12. There is no teaching or suggestion in Marpaung of such features. Instead, Marpaung is silent as to any content regarding the claimed “EPU.” Applicant also notes that the Kismet robot appears to be incapable of learning and it is just a state machine that always outputs the same response to the same stimuli. For example, if a concept of a gun is not included in the database of the Kismet robot and the gun is shown to Kismet robot, the Kismet robot is not able to understand what the gun is and give a corresponding reaction. In contrast, the claimed “EPU” is able to learn what the gun is, for example, by fetching information about the gun from other database for appraisal. The claimed “EPU” then remembers how it feels about and emotionally appraises the concept of the gun and keeps the emotion response (e.g., fear) in the claimed “system.” So next time the claimed “EPU” will instantly react without needing to appraise and learn again. Further, the Kismet robot is not able to be developed from experience. For example, the Kismet robot reacts the same way regardless of different experiences. In contrast, the claimed “EPU” is able to diverge and become unique as it will develop different emotion profiles from different experiences. Accordingly, Marpaung fails to disclose, teach, or suggest all of the limitations of independent Claims 1, 9, and 12 and their associated dependent claims.

In view of the foregoing, Applicant respectfully submits that independent Claims 1, 9, and 12 and their associated dependent claims are patentable over the cited reference.

	Regarding learning capabilities, Applicant did not claim any learning or training limitations. Even is such a limitation had been claimed, Kismet anticipates that limitation. Specifically, Marpaung, page 17, first full paragraph recites:

Kismet and Petra are similar in that they both are able to display their emotion-like states through their facial expressions. They are also developed in order to learn social interactions between the users and the robots. Currently, Kismet has six basic emotions, formulated by Ekman’s Facial Action Coding Systems (FACS)6 (Ekman and Friesen, 1978)—anger, disgust, fear, joy, sorrow, and surprise. Petra also has five basic emotions, also based on Ekman’s FACS—happiness, surprise, fear, sad, and anger.

	Regarding Applicant’s argument that “Marpaung is silent as to any content regarding the claimed “EPU”,” note that Applicant does not claim any specific content of the “EPU” that needs to be anticipated.
	Regarding similar claims 9 and 12, similar arguments for similar claims are similarly unpersuasive.
	Further, since there is no useful or novel matter in the independent claims that may be incorporated by reference to the dependent claims, the defects of the dependent claims are not cured either.
	The rejections stand.






Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
23 SEP 2022